244 S.W.3d 796 (2008)
Jerome ABRAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67511.
Missouri Court of Appeals, Western District.
February 13, 2008.
Frederick J. Ernst, Esq., Kansas City, MO, for Appellant.
*797 Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., SMART and WELSH, JJ.

ORDER
PER CURIAM.
Jerome Abram appeals the denial of his Rule 24.035 motion for. post-conviction relief after an evidentiary hearing. Finding no error, we affirm the motion court's judgment. Rule 84.16(b).